Citation Nr: 0621231	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-19 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased evaluation for bilateral tinnitus 
currently rated as 10 percent disabling, to include whether a 
clear and unmistakable error was made in an August 1988 
rating decision which assigned a single 10 percent rating for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel





INTRODUCTION

The veteran served on active duty from July 1942 to May 1946 
and from October 1947 to October 1962.  This case comes 
before the Board of Veterans' Appeals (the Board) on appeal 
from a February 2003 rating decision of the Sioux Falls, 
South Dakota, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2003 and 2005); Smith v. Nicholson, No. 05-7168, -
-- F.3d. --- , 2006 WL 1667936 (C.A. Fed June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260 (2003 and 2005).  As 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 

With respect to the veteran's claim that the August 1988 
rating decision was a clear and unmistakable error, the Board 
notes that the 10 percent rating assigned is the highest 
available both currently, and under the laws and regulations 
in effect at the time of the August 1988 rating decision.  
There was no error and no legal basis for a higher rating.


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


